2016 IL 119659



                                         IN THE
                                SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 119659)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
                         MATTHEW SMITH, Appellee.


                             Opinion filed December 30, 2016.



        JUSTICE THOMAS delivered the judgment of the court, with opinion.

         Chief Justice Karmeier and Justices Kilbride, Garman, and Theis concurred in
     the judgment and opinion.

        Justice Freeman dissented, with opinion, joined by Justice Burke.



                                         OPINION

¶1       Defendant, Matthew Smith, was charged by indictment with aggravated battery
     of a corrections officer, a Class 2 felony (720 ILCS 5/12-3.05(d)(4)(i), (h) (West
     2010)). Following a jury trial in the Livingston County circuit court, defendant was
     found guilty. Defendant was sentenced as a Class X offender to six years in the
     Department of Corrections. The appellate court affirmed defendant’s conviction
     but vacated defendant’s sentence and remanded for a new sentencing hearing,
     holding that defendant was not eligible for Class X sentencing. 2015 IL App (4th)
130453-U. This court granted the State’s petition for leave to appeal. Ill. S. Ct. R.
     315 (eff. Jan. 1, 2015).


¶2                                    BACKGROUND

¶3       The indictment against defendant was filed on January 20, 2012. The
     indictment alleged that on September 2, 2011, defendant, in committing a battery,
     “knowingly made physical contact of an insulting or provoking nature with
     Correctional Officer Jody Davis, in that the defendant threw an unknown liquid
     substance on Jody Davis striking him about the body, knowing Jody Davis to be a
     correctional institution employee of the State of Illinois Department of Corrections,
     who was engaged in the performance of his authorized duties.” On January 24,
     2012, the State filed its notice that defendant was eligible for mandatory Class X
     sentencing pursuant to 730 ILCS 5/5-4.5-95(b) (West 2010), should defendant be
     convicted of the Class 2 felony of aggravated battery.

¶4       In April 2012, following questioning and admonishment by the court,
     defendant waived his right to counsel and elected to proceed pro se. Defendant then
     filed several motions, including a motion to suppress an incriminating statement
     that he made to corrections officer Robert Snyder. Following a hearing on August
     22, 2012, the trial court denied defendant’s motion to suppress.

¶5      A jury trial was held on April 19, 2013, where defendant continued to appear
     pro se. Although there are no issues before this court concerning defendant’s trial,
     we will briefly set forth some of the trial testimony in order to provide some
     background information.

¶6       Officer Jody Davis testified that on September 2, 2011, he was in uniform
     working as a correctional officer at Pontiac Correctional Center. Around 1:40 p.m.
     that day, Davis was doing shower duty for his gallery. Davis explained that once a
     week, the inmates in segregation are allowed to shower. Davis would go down the
     gallery, take the prisoners out and handcuff them, then take them to the showers.
     The doors of the cells on the gallery are perforated. Defendant was housed alone in




                                             -2-
       cell 305 on the gallery. While Davis was talking with the inmate in cell 304, next
       door to the defendant, Davis was hit with a liquid substance all over the side of his
       body. Davis testified that the liquid came from defendant’s cell. Davis could not tell
       what the substance was. After being hit with the liquid, Davis informed his cell
       house lieutenant, who directed Davis to go the health care unit to be evaluated.

¶7         Robert Snyder also testified at defendant’s trial that he was a correctional
       officer at Pontiac Correctional Center assigned to the Internal Affairs Unit. Officer
       Snyder investigated the incident between Davis and defendant. Officer Snyder
       interviewed defendant on September 9, 2011. Officer Snyder asked defendant if he
       threw a liquid substance on Davis. Defendant responded that he did. When Officer
       Snyder asked why he threw the liquid, defendant said he did it because Davis did
       not give defendant his weekly shower. Defendant never identified the liquid
       substance. As noted, a jury found defendant guilty.

¶8         Defendant then appealed, arguing that the trial court erred by (1) improperly
       admonishing him regarding his waiver of counsel, (2) denying his motion to
       suppress his confession, and (3) sentencing him as a Class X offender. The
       appellate court rejected defendant’s claim that the trial court’s admonishments
       regarding waiver of counsel were insufficient. 2015 IL App (4th) 130453-U, ¶ 32.
       The appellate court also found that the trial court did not err in denying defendant’s
       motion to suppress his statements to Officer Snyder. Id. ¶ 42. However, the
       appellate court found that the trial court erred in sentencing defendant as a Class X
       offender. Id. ¶ 44. The appellate court held that defendant was not eligible for Class
       X sentencing because he was not 21 at the time he was charged with the offense at
       issue. Id. The appellate court therefore vacated defendant’s sentence and remanded
       the case for a new sentencing hearing.

¶9         The State now appeals the appellate court’s finding that the trial court erred in
       sentencing defendant as a Class X offender. Defendant has requested cross-relief
       concerning the trial court’s order denying his motion to suppress.


¶ 10                                       ANALYSIS

¶ 11      We first address the issue raised in the State’s petition for leave to appeal:
       whether the appellate court erred in vacating defendant’s Class X sentence. Section




                                               -3-
       5-4.5-95(b) of the Unified Code of Corrections (Code), the statute at issue,
       provides:

              “(b) When a defendant, over the age of 21 years, is convicted of a Class 1 or
          Class 2 felony, after having twice been convicted in any state or federal court of
          an offense that contains the same elements as an offense now (the date the Class
          1 or Class 2 felony was committed) classified in Illinois as a Class 2 or greater
          Class felony and those charges are separately brought and tried and arise out of
          different series of acts, that defendant shall be sentenced as a Class X offender.
          This subsection does not apply unless:

                  (1) the first felony was committed after February 1, 1978 (the effective
              date of Public Act 80-1099);

                  (2) the second felony was committed after conviction on the first; and

                 (3) the third felony was committed after conviction on the second.” 730
              ILCS 5/5-4.5-95(b) (West 2010).

¶ 12       The parties do not dispute that defendant had two prior qualifying convictions,
       including an October 2007 conviction for aggravated criminal sexual assault with a
       weapon, a Class X felony, and a June 2010 conviction for bringing a weapon into a
       penal institution, a Class 1 felony. The parties disagree concerning when a
       defendant must reach the age of 21 in order to be eligible for mandatory Class X
       sentencing.

¶ 13       Defendant was born on September 24, 1991, so he was 19 years old at the time
       the offense at issue was committed, was 20 years old when he was indicted, and
       was 21 years old at the time of trial and sentencing. The appellate court held that the
       relevant time period for purposes of section 5-4.5-95(b) was defendant’s age at the
       time he was charged with the offense at issue. Accordingly, because defendant in
       this case was 20 years old when he was indicted, he was not eligible for mandatory
       Class X sentencing pursuant to the statute.

¶ 14      The State argues that the appellate court erred in vacating defendant’s sentence,
       contending that the relevant time period for purposes of the statute is a defendant’s
       age at the time he is convicted. Because defendant was 21 years old when he was




                                                -4-
       convicted, the trial court properly sentenced defendant pursuant to section
       5-4.5-95(b).

¶ 15       Because this issue involves a question of statutory interpretation, our review is
       de novo. People v. Chenoweth, 2015 IL 116898, ¶ 20.

¶ 16       As the State observes, at the time defendant was convicted and sentenced, the
       only decisions addressing when a defendant must reach the age of 21 for purposes
       of section 5-4.5-95(b) uniformly held that a defendant must be 21 at the time of
       conviction. These decisions were all from the first district of the appellate court.

¶ 17       In People v. Baaree, 315 Ill. App. 3d 1049 (2000), the defendant was 20 years
       old at the time of his arrest, and at the time his guilty verdict was rendered, but had
       turned 21 years old by the time of his sentencing. The trial court sentenced the
       defendant to mandatory Class X sentencing pursuant to section 5-5-3(c)(8) of the
       Code (730 ILCS 5/5-5-3(c)(8) (West 1998) (now 730 ILCS 5/5-4.5-95(b) (West
       2010))). Baaree, 315 Ill. App. 3d at 1050. On appeal, the defendant argued that the
       term “convicted” in the statute could be construed as referring to the time the court
       determined his guilt rather than the time the sentence was imposed.

¶ 18       The Baaree court held that a plain reading of the statute indicated that a
       defendant’s age at the time of conviction is the deciding factor in determining
       whether the mandatory Class X sentencing statute would apply. Id. at 1050. The
       court then addressed what was meant by the term “convicted,” noting that it could
       mean the time sentenced is imposed or it could mean the time a defendant is found
       guilty. Id. at 1052. The court found the term “convicted” in section 5-5-3(c)(8) was
       ambiguous and therefore adopted a construction favoring the defendant, holding
       that the defendant was convicted for purposes of section 5-5-3(c)(8) when he was
       adjudicated guilty by the trial court. Id. at 1052-53.

¶ 19       Following Baaree, the appellate court in People v. Williams, 358 Ill. App. 3d
363 (2005), addressed the defendant’s claim that the Baaree decision should be
       taken one step further to interpret section 5-5-3(c)(8) as being triggered when the
       defendant is over the age of 21 at the time the charged offense is committed. The
       defendant in that case claimed that the statute was ambiguous concerning whether
       the age requirement pertained to when the accused became a “defendant” or when
       the accused is “convicted.” Id. at 365.




                                                -5-
¶ 20       The Williams court rejected that claim, holding that Baaree resolved any
       ambiguity in section 5-5-3(c)(8) when it determined that “convicted” referred to the
       adjudication of guilt and not to sentencing. Id. at 366. The Williams court further
       found that “the Baaree court also impliedly resolved the issue that defendant”
       raised in the case before it, when Baaree held that a defendant’s age at the time of
       conviction is the deciding factor in determining whether the statute will apply. Id.
       Therefore, the statute’s reference to a defendant over the age of 21 refers to the time
       at which a defendant is convicted or adjudicated guilty and not to a time when the
       offense was committed. Id.

¶ 21       In People v. Stokes, 392 Ill. App. 3d 335 (2009), the defendant again argued that
       section 5-5-3(c)(8) applied only if a defendant is 21 or older at the time the offense
       is committed. Citing Baaree and Williams, the appellate court rejected that claim,
       holding that because the defendant turned 21 prior to the start of his trial and, thus,
       was 21 years old at the time he was convicted or adjudicated guilty, the defendant
       was subject to the mandatory Class X sentencing provisions of section 5-5-3(c)(8).
       Id. at 344.

¶ 22       While defendant’s appeal in the instant case was pending, the appellate court in
       People v. Douglas, 2014 IL App (4th) 120617, disagreed with the preceding cases
       and held that a defendant’s eligibility for Class X sentencing pursuant to section
       5-5-3(c)(8) depended upon his age at the time he is charged, rather than his age at
       the time of conviction. The Douglas court stated that the defendant in Baaree did
       not make the same argument as the defendants in Williams, Stokes, and the case
       before it. Id. ¶ 23. The defendant in Baaree had argued that the term “convicted” in
       section 5-5-3(c)(8) could refer to either the date he was found guilty or the date he
       was sentenced. Id. ¶ 25. In contrast, the defendants in Williams, Stokes, and
       Douglas had argued that section 5-5-3(c)(8) did not apply because they were under
       21 when the offense at issue was committed and charged. Id. ¶ 23. The Douglas
       court held that because the Baaree court did not address whether a defendant must
       be 21 years old at the time he committed the offense or was charged with the
       offense, the decisions in Baaree, Williams, and Stokes were not persuasive
       concerning the issue before it. Id. ¶ 26.

¶ 23      In its analysis, the Douglas court noted that the definition of “defendant” in the
       Code is “a person charged with an offense.” Id. ¶ 28 (quoting 730 ILCS 5/5-1-7




                                                -6-
       (West 2008)). The court then replaced the word “defendant” in the statute with its
       definition, so that the statute would read: “ ‘When a [person charged with an
       offense], over the age of 21 years, is convicted ***.’ ” Id. ¶ 29 (quoting 730 ILCS
       5/5-5-3(c)(8) (West 2008)). According to the court, when read in that manner, the
       key point in time was no longer the date of conviction but rather the date the
       individual is charged with an offense. Id. The court concluded that the statute was
       ambiguous and held that the rule of lenity required it to resolve any ambiguity in
       favor of the accused. Id. ¶ 30. Interpreting the statute in favor of the defendant
       would place the date for determining a defendant’s age for purposes of section
       5-5-3(c)(8) as the date on which he was charged, not the date on which he was
       convicted. Id.

¶ 24       In vacating defendant’s sentence in this case, the appellate court relied on the
       Douglas decision. 2015 IL App (4th) 130453-U, ¶ 25. The appellate court
       acknowledged the decisions in Baaree, Williams, and Stokes but was not persuaded
       to depart from the reasoning in Douglas.

¶ 25        Following Douglas, the first district of the appellate court again addressed
       whether a defendant must be over the age of 21 when he commits or is charged with
       an offense in order to be eligible for sentencing under section 5-4.5-95(b). People v.
       Brown, 2015 IL App (1st) 140508. The Brown court, with one justice dissenting,
       acknowledged the conflict between the decisions in Baaree, Williams, Stokes, and
       Douglas and found the reasoning of Douglas persuasive. Id. ¶ 13. Brown concluded
       that the statute was ambiguous regarding whether a defendant’s age should be
       considered at the time an offense is committed, at the time the offense is charged, or
       at the time the defendant is convicted. Id. ¶ 16. Therefore, the Brown court applied
       the rule of lenity and interpreted the statute in favor of the defendant, holding that
       because the defendant was under the age of 21 when he was charged with the
       offense at issue, he was ineligible for Class X sentencing under section 5-4.5-95(b).
       Id.

¶ 26       The dissent in Brown stated that the determination at issue was at which time a
       defendant must be over the age of 21, not the time at which an individual becomes a
       defendant. Id. ¶ 22 (Lavin, J., dissenting). Adding the definition of “defendant” into
       the statute, as the Douglas court did, was not inappropriate but did not support the
       Douglas court’s reading of the statute. Id. ¶ 27. The dissent noted:




                                               -7-
              “While a person must be charged with an offense in order to be a defendant,
          it does not follow that a defendant ceases to be a defendant the moment after he
          is charged. The defendant before us, as well as the defendant in Douglas,
          continued to be a defendant long after he was charged. Even at sentencing, a
          defendant is a person who has been charged with an offense. In short, the word
          ‘defendant’ does not identify the time of an event; rather, it identifies a person’s
          status. Additionally, Douglas’s reading of the statute would render meaningless
          the word ‘convicted.’ In contrast, reading the statute as a whole, as we must, the
          statute clearly requires the defendant to be 21 years old when convicted. If the
          legislature had intended the statute to read, ‘when a defendant over the age of
          21 years, is charged,’ the legislature very well could have written the statute
          that way but it is not the appellate court’s place to rewrite it. Because the statute
          is not ambiguous in the specific manner that defendant suggests, we cannot
          misconstrue the statute in favor of the accused.” (Emphasis in original.) Id.

¶ 27       We find the Brown dissent to be well taken. It is well settled that this court’s
       primary objective in construing a statute is to give effect to the intent of the
       legislature. People v. Chenoweth, 2015 IL 116898, ¶ 21. The most reliable
       indicator of legislative intent is the language of the statute, given its plain and
       ordinary meaning. Id. A court must view the statute as a whole, construing words
       and phrases in light of other relevant statutory provisions and not in isolation. Id.
       Each word, clause, and sentence of a statute must be given a reasonable meaning, if
       possible, and should not be rendered superfluous. Id. This court will not depart
       from a statute’s plain language by reading into it exceptions, limitations, or
       conditions that the legislature did not express. In re J.L., 236 Ill. 2d 329, 339
       (2010). Where the statutory language is clear and unambiguous, it will be given
       effect as written, without resort to other aids of construction. Id.

¶ 28       We find the language of section 5-4.5-95(b) is clear and unambiguous with
       regard to the issue before us. The statute makes no reference to the defendant’s age
       at the time the offense is committed or the time that the offense is charged. The
       statute clearly provides that mandatory Class X sentencing applies when a
       defendant, over the age of 21, is convicted. As the State has argued, the appellate
       court’s interpretation of the statute would add additional language to the statute,
       providing that the statute applies when a defendant, over the age of 21 at the time
       the crime is charged, is convicted. No rule of construction authorizes this court to




                                                -8-
       declare that the legislature did not mean what the plain language of the statute
       imports, nor may we rewrite a statute to add provisions or limitations the legislature
       did not include. Illinois State Treasurer v. Illinois Workers’ Compensation
       Comm’n, 2015 IL 117418, ¶ 28.

¶ 29       Moreover, as the State points out, in other sentencing provisions under the
       Code, the legislature has specifically provided that a court should consider a
       defendant’s age at an earlier time than conviction. Thus, section 5-5-3.2(b)(7) of
       the Code provides that a court may consider imposing an extended term sentence
       “[w]hen a defendant who was at least 17 years of age at the time of the commission
       of the offense is convicted of a felony.” (Emphasis added.) 730 ILCS
       5/5-5-3.2(b)(7) (West 2010). Likewise, section 5-8-1(a)(1)(c)(ii) of the Code states
       that a defendant shall be sentenced to a term of natural life imprisonment if the
       defendant “is a person who, at the time of the commission of the murder, had
       attained the age of 17 or more and is found guilty of murdering an individual under
       12 years of age; or irrespective of the defendant’s age at the time of the commission
       of the offense, is found guilty of murdering more than one victim.” (Emphases
       added.) 730 ILCS 5/5-8-1(a)(1)(c)(ii) (West 2010).

¶ 30       In contrast to the preceding sections of the Code, the legislature included no
       reference in section 5-4.5-95(b) to the defendant’s age at the time he committed the
       offense or at the time he is charged with the offense. It is well settled that where the
       legislature includes particular language in one section of a statute but omits it in
       another section of the same statute, courts will presume that the legislature acted
       intentionally in the exclusion or inclusion. In re C.C., 2011 IL 111795, ¶ 35.
       Therefore, absent an express reference to a defendant’s age at a time prior to
       conviction, it would be inappropriate for this court to infer that the legislature
       intended section 5-4.5-95(b) to also include a condition that the defendant must
       have attained the age of 21 at the time he committed the offense or at the time he is
       charged with the offense.

¶ 31       The plain language of the statute provides that a defendant must be 21 years old
       when he is convicted in order to be eligible for Class X sentencing under section
       5-4.5-95(b). Here, defendant was 21 years old when he was convicted, so the trial
       court properly sentenced defendant as a Class X offender pursuant to section
       5-4.5-95(b). We further note that defendant was 21 years old both when he was




                                                -9-
       found guilty and when he was sentenced, so we need not consider whether the
       Baaree court properly held that a defendant is convicted for purposes of section
       5-4.5-95(b) when he is found guilty. The appellate court erred in vacating
       defendant’s sentence and remanding for a new sentencing hearing. Accordingly,
       we reverse that portion of the appellate court’s order and affirm the trial court’s
       sentence.

¶ 32       We now turn to defendant’s request for cross-relief. In his request for
       cross-relief, defendant argues that the trial court erred in denying his motion to
       suppress. The facts concerning defendant’s motion to suppress are as follows.

¶ 33       Defendant’s pro se motion to suppress argued that his admission to assaulting
       Officer Davis should be suppressed because he was not read his Miranda rights
       prior to giving his statement. The State’s sole witness at the hearing on defendant’s
       motion to suppress was Robert Snyder. Officer Snyder testified that he is an
       investigator for the Internal Affairs Unit of Pontiac Correctional Center. Officer
       Snyder interviewed defendant on September 9, 2011, concerning the assault case.
       At the time, defendant was housed in the north segregation unit of the correctional
       center. The north segregation unit is the most restrictive place in the prison.
       Prisoners in the segregation unit are housed in single cells with solid or perforated
       doors. They are not allowed to go into the yard with other individuals. At the time
       Officer Snyder interviewed defendant, defendant was housed in cell 305, which
       had a perforated front, meaning that there were dime-sized holes through the cell
       door.

¶ 34        Officer Snyder testified that his interview with defendant took place in the
       counselor’s room in the north segregation unit, which is a small room with a desk,
       two chairs, and fluorescent lights. Officer Snyder was wearing a uniform when he
       interviewed defendant. No one else was in the room when the interview took place.
       Defendant was handcuffed when he was in the interview room. Officer Snyder
       explained that when a prisoner in the segregation unit is taken from their cell to any
       other place in the prison, such as to the shower or to the exercise area, the prisoner
       is in handcuffs. The interview with defendant was not very long and was closer to
       10 minutes than 30 minutes. Officer Snyder did not read defendant his Miranda
       rights before interviewing him.




                                               - 10 -
¶ 35        Officer Snyder testified that an interview like his interview of defendant is in
       the course of a normal investigation. The inmate is given a chance to give a
       statement and tell the inmate’s side of what happened. Officer Snyder said that he
       wanted to find out what had been thrown on Officer Davis, for the safety of officer
       Davis. At the time of the interview, Officer Snyder knew that defendant was going
       to receive an offender disciplinary report, or a “ticket,” but was not aware of any
       possible charges outside of prison. If an inmate commits a violation of the
       correctional center rules, the inmate is charged through the Illinois Department of
       Corrections with an offender disciplinary report. Officer Snyder said that he did not
       tell defendant that he could not leave unless he confessed, nor did he put any
       pressure on defendant to answer in a certain way. Officer Snyder said it was just an
       interview and defendant was free to leave at any time.

¶ 36       On cross-examination, Officer Snyder clarified that his interview with
       defendant took place at the health care holding tank. Defendant did not present any
       witnesses or testify in support of his motion to suppress.

¶ 37       The trial court denied defendant’s motion to suppress. The trial court found that
       the interaction between Officer Snyder and defendant was an investigation, not an
       interrogation. Defendant was not placed in a more restrictive setting, which would
       elevate the interview into some type of interrogation. In fact, the interview took
       place in a less restrictive setting than the segregation unit in which defendant was
       housed. The trial court found by a preponderance of the evidence that the interview
       was an investigation, so Miranda warnings were not required.

¶ 38        On appeal, the court noted that defendant had failed to preserve the issue by
       filing a posttrial motion. 2015 IL App (4th) 130453-U, ¶ 34. To preserve an alleged
       error for review, a defendant must raise a timely objection at trial and raise the error
       in a written posttrial motion. People v. Enoch, 122 Ill. 2d 176, 186 (1988).
       However, in a criminal case, an issue that is not properly preserved may be raised
       on appeal pursuant to Illinois Supreme Court Rule 615(a), which provides:

          “Any error, defect, irregularity, or variance which does not affect substantial
          rights shall be disregarded. Plain errors or defects affecting substantial rights
          may be noticed although they were not brought to the attention of the trial
          court.”




                                                - 11 -
¶ 39        Under the plain error doctrine, a reviewing court may address a forfeited claim
       in two circumstances. The court may address the claim “(1) where a clear or
       obvious error occurred and the evidence is so closely balanced that the error alone
       threatened to tip the scales of justice against the defendant, regardless of the
       seriousness of the error and (2) where a clear or obvious error occurred and that
       error is so serious that it affected the fairness of the defendant's trial and challenged
       the integrity of the judicial process, regardless of the closeness of the evidence.”
       People v. Belknap, 2014 IL 117094, ¶ 48. In applying the plain error doctrine, it is
       first appropriate to determine whether error occurred, because absent reversible
       error, there can be no plain error. People v. Cosby, 231 Ill. 2d 262, 273 (2008).
       Accordingly, the appellate court first addressed whether error occurred in this case.

¶ 40       The appellate court noted that the need for Miranda warnings is triggered when
       the accused is both in custody and is subjected to interrogation. Although the trial
       court found that the interaction between Officer Snyder and defendant was an
       investigation, not an interrogation, the parties did not dispute that defendant was
       subject to interrogation when addressing the issue in the appellate court. 2015 IL
       App (4th) 130453-U, ¶ 36. Consequently, the issue before the appellate court was
       whether defendant was in custody when he made his statements to Officer Snyder.
       Id. The appellate court found, based upon the totality of circumstances, that
       defendant was not subject to a custodial interrogation that would otherwise require
       the constitutional safeguards of Miranda. Id. ¶ 42.

¶ 41       In support of its finding, the appellate court noted that defendant was housed in
       the most restrictive area of the prison—the segregation unit. Officer Snyder
       transferred defendant to the interview room in the health care unit, which contained
       a desk, two chairs, and fluorescent lighting. Defendant wore handcuffs, as he would
       if he were being transferred to the showers or for exercise, and defendant did not
       request the removal of the handcuffs. The interview was brief—10 minutes. The
       appellate court rejected defendant’s claim that Officer Snyder’s failure to remove
       his handcuffs demonstrated that defendant was in custody. The appellate court
       pointed out that Officer Snyder was alone in interviewing defendant regarding his
       alleged battery of another officer, so restraining defendant was reasonable in light
       of the safety risk to Officer Snyder. In addition, although defendant claimed his
       statement was obtained coercively because he would have faced disciplinary
       charges for failing to cooperate with Officer Snyder, Officer Snyder testified that




                                                - 12 -
       he would have permitted defendant to leave the interview at any time and had no
       interest or intent to coerce a statement from defendant. The appellate court found
       the reasoning in People v. Patterson, 146 Ill. 2d 445 (1992), applicable in this case
       and held that the trial court did not err in denying defendant’s motion to suppress
       his statements to Officer Snyder.

¶ 42       In this court, defendant again argues that he was subjected to a custodial
       interrogation without being given his Miranda rights, so that the trial court erred in
       denying his motion to suppress. Defendant claims that the Miranda issue can be
       raised on appeal even though he failed to raise the issue in a posttrial motion
       because the admission of the statement constitutes plain error. As the appellate
       court correctly pointed out, however, we first must determine whether any error
       occurred before we can consider whether the denial of defendant’s motion to
       suppress constituted plain error.

¶ 43       This court applies a two-part standard of review in reviewing a trial court’s
       ruling on a motion to suppress evidence. People v. Luedemann, 222 Ill. 2d 530, 542
       (2006). A reviewing court gives great deference to the trial court’s factual findings
       and will reverse those findings only if they are against the manifest weight of the
       evidence. Id. However, a reviewing court reviews de novo the trial court’s ultimate
       legal ruling as to whether suppression is warranted. Id. at 542-43.

¶ 44       With regard to inmates, the United States Supreme Court has held that
       imprisonment alone is not enough to create a custodial situation within the meaning
       of Miranda. Howe v. Fields, 565 U.S. ___, ___, 132 S. Ct. 1181, 1190 (2012).
       There are at least three strong grounds for that conclusion. “First, questioning a
       person who is already serving a prison term does not generally involve the shock
       that very often accompanies arrest.” Id. at ___, 132 S. Ct. at 1190. Second, unlike a
       person who has not been sentenced to a term of incarceration, a prisoner is unlikely
       to be lured into speaking by a longing for prompt release. Id. at ___, 132 S. Ct. at
       1191. Third, in contrast to a person who has not been convicted and sentenced, a
       prisoner knows that the law enforcement officers who question him probably lack
       the authority to affect the duration of his sentence. Id. at ___, 132 S. Ct. at 1191.
       Standard conditions of confinement and the associated restrictions on freedom will
       not necessarily implicate the same interests that the Miranda court sought to protect
       when it afforded special safeguards to persons subject to custodial interrogation. Id.




                                               - 13 -
       at ___, 132 S. Ct. at 1191. Consequently, the service of a term of imprisonment,
       without more, is not enough to constitute Miranda custody. Id. at ___, 132 S. Ct. at
       1191.

¶ 45       Defendant notes that this court on two occasions has addressed the application
       of Miranda to inmates. In Patterson, 146 Ill. 2d 445, the court held that the inmate
       defendant was not “in custody” for purposes of Miranda and was not coerced into
       incriminating himself. In contrast, in People v. Easley, 148 Ill. 2d 281 (1992), the
       court held that an inmate was subjected to a custodial interrogation for which
       Miranda warnings were required. Defendant maintains that the determination of
       whether the trial court erred in denying his motion to suppress turns on whether the
       circumstances of this case are more analogous to Patterson or to Easley.
       Consequently, we will examine each case in turn.

¶ 46       In Patterson, the defendant was placed in segregation after two “shanks” were
       found in his one-person cell during a routine shakedown. 146 Ill. 2d at 447. After
       defendant was placed in segregation, Richard C. Irvin, an internal investigator with
       the Department of Corrections, at the direction of his superiors, requested an
       interview with the defendant to discuss his possession of the shanks. Id. at 448.
       Irvin’s primary duty was to investigate incidents and prepare cases for prosecution.
       Id. Irvin could not have disciplined the defendant if the defendant had refused to
       speak with him, but a uniformed correctional officer may have given the defendant
       a ticket, or a disciplinary report. Id. Irvin knew that the defendant was in
       segregation, but did not know that the segregation was punishment for the
       possession of the shanks. Id.

¶ 47       The defendant was handcuffed and escorted to Irvin’s office, which contained a
       desk, three chairs, a credenza, and a filing cabinet. Id. The defendant’s handcuffs
       were not removed until he was returned to his cell. Id. Irvin’s name and title were
       on the door to his office, which was in a group of offices connected to the cell
       house. Id. Irvin was wearing civilian clothes and was wearing a tag that identified
       him as an internal affairs official. Id. No other prison personnel were present during
       Irvin’s 10-minute conversation with the defendant. Id.

¶ 48      The purpose of Irvin’s interview was to discover whether the defendant had
       possessed the shanks in order to protect himself and, if so, whether the defendant
       wanted to be placed in protective custody. Id. at 448-49. Irvin also wanted to



                                               - 14 -
       determine whether the defendant would have grounds for a “necessity” defense at a
       possible criminal trial. Id. at 449. No charges had been filed against the defendant at
       the time of the interview, and the defendant was not given Miranda warnings prior
       to the conversation. Id. It was a prison policy not to give Miranda warnings in
       interviews with prisoners that had been found with shanks. Id. The policy was put
       in place after a prisoner brought a successful necessity defense to a charge of
       possession of a weapon while in an institution. Id. In addition, Irvin had found that
       inmates became “terrorized” after receiving Miranda warnings and refused to
       speak of their safety concerns. Id.

¶ 49       During the interview, the defendant declined protective custody and stated that
       he had no enemies at the prison. Id. Irvin did not ask the defendant if he had a shank
       on the day of the shakedown, and the defendant did not comment on the events of
       the day. Id. Thereafter, the defendant was indicted for the offense of unlawful
       possession of a weapon by a person confined in a correctional facility, as well as
       possession of a weapon by a convicted felon. Id. at 449-50. The defendant moved to
       suppress the statements made to Irvin, contending that he should have received
       Miranda warnings prior to the interview. Id. at 450. The trial court granted the
       defendant’s motion to suppress, and the appellate court affirmed, with one justice
       dissenting. People v. Patterson, 207 Ill. App. 3d 104 (1990). The appellate court
       found that the defendant was interrogated while “in custody” for Miranda
       purposes.

¶ 50       In addressing the State’s appeal, the Patterson court noted that the
       determination of whether an interrogation is a custodial interrogation requires an
       examination of all the circumstances surrounding the questioning. 146 Ill. 2d at
       454. No single factor is determinative, but among the factors to be considered are
       “the location, length, mood and mode of the interrogation; the number of police
       officers present; any evidence of restraint; and the intentions of the officers and
       focus of their investigation.” Id. A trial court must examine and weigh those factors
       and then make an objective determination as to what a reasonable man would
       perceive if he were in the defendant’s position. Id.

¶ 51       Considering those factors based upon the facts of the case, the Patterson court
       noted that because the defendant was in segregation, his freedom of movement was
       increased rather than further limited when he was interviewed by Irvin. Id. at 455.




                                               - 15 -
       The defendant could have requested to leave Irvin’s office but could not have
       requested to leave his cell had the questioning taken place there. Id. That the
       defendant was escorted to the interview in restraints did not place any greater
       burden on his freedom than when he was taken in handcuffs to the shower or to
       exercise. Id. Therefore, the defendant’s freedom of movement was not more
       severely restricted during the interview than it had been previously. Id.

¶ 52       In addition, the purpose of Irvin’s questioning was to determine whether
       defendant was in fear of an attack by fellow inmates. Id. at 457. Irvin did not try to
       elicit an incriminating response from defendant. Id. Further, Irvin’s office was not
       inherently coercive, as no police officers were present during the interview and
       Irvin was not wearing a uniform. Id. at 457-58. Although the defendant could have
       received a ticket for refusing to speak with Irvin, Irvin himself had no power to
       impose such a disciplinary measure. Id. at 458. Irvin only spoke with defendant for
       10 minutes and put no physical or psychological pressure on the defendant to
       answer in one way or another. Id. A reasonable man in the defendant’s position
       would not have thought that his will was being subjected to that of his questioner.
       Id.

¶ 53       The Patterson court concluded, based upon all of those factors, that the
       defendant was not “in custody” and was not coerced into incriminating himself
       during his interview with Irvin. Id. Because there was no coercion, the concerns
       underlying Miranda were not present in the case, and the defendant’s statements
       should have been admitted at trial. Id.

¶ 54       In People v. Easley, 148 Ill. 2d 281 (1992), the defendant, a prison inmate, was
       convicted of the first degree murder of a superintendent at the Pontiac Correctional
       Center and was sentenced to death. Pursuant to the investigation of the murder,
       defendant was interviewed twice by Pontiac officials. The defendant was advised
       of his Miranda rights prior to the second interview. The defendant later filed a
       motion to suppress, claiming with regard to the second interview that, although he
       had been advised of his Miranda rights, his right to cut off questioning was not
       scrupulously honored by the investigators and his statement was obtained in
       violation of his fifth amendment rights. Id. at 296. The trial court denied the
       defendant’s motion to suppress. Because defendant was sentenced to death, his
       appeal came directly to this court. In his appeal before this court, the defendant




                                               - 16 -
       argued that the trial court erred in denying his motion to suppress his second
       statement. Id. at 297. The State responded that the defendant was not in custody
       during the second interrogation, so he was not the rightful beneficiary of Miranda
       rights. Id.

¶ 55       The Easley court found that defendant was a rightful beneficiary of Miranda
       warnings during his second interview. With regard to the second interview, the
       defendant was handcuffed, removed from his cell, and taken to the warden’s office
       for questioning. Id. at 298. The defendant remained handcuffed throughout the
       interview. Id. Two investigators were in the office for the interview, and a third
       entered the office after questioning began. Id. One of the investigators told the
       defendant that he had information and considered the defendant a suspect. Id. The
       defendant then was given notice of his Miranda rights. Id.

¶ 56       The Easley court noted that the necessity of advising a prison inmate of his
       Miranda warnings had recently been considered in Patterson. Therefore, with the
       considerations set forth in Patterson in mind, the court looked to the circumstances
       of the defendant’s second interrogation. Id. at 300. The court first found that the
       defendant was in custody during the second round of questioning. In support of that
       finding, the court observed that the handcuffs placed a greater burden on the
       defendant’s freedom than that typically imposed upon him as an inmate. Id. at 302.
       In addition, the defendant was not free to leave the interrogation and remained in
       handcuffs throughout the entire interrogation. Id. In contrast to the defendant in
       Patterson, the defendant was not in segregation at the time of the second interview,
       so his freedom of movement was not increased as a result of the interview. Id. Even
       the reading of the Miranda warnings indicated that the defendant was in custody.
       Id.

¶ 57       The court also found that the defendant was interrogated in the second
       interview and thus was entitled to Miranda warnings. The defendant was
       interrogated by two investigators, not a prison warden or counselor. Id. The
       defendant obviously was the focus of the Department’s energies and was
       questioned with the intent to elicit evidence to assist in the Department’s
       investigation and ultimate prosecution of the superintendent’s murder; the
       questions were not related to the defendant’s needs. Id. at 302-03. The defendant
       was the subject of intense scrutiny by the investigators and was told by one of the




                                              - 17 -
       investigators that he was considered a prime suspect. Id. at 303. Consequently, the
       defendant was properly given Miranda warnings prior to the second interview.

¶ 58      In this case, defendant argues that the circumstances surrounding his
       questioning by Officer Snyder are more analogous to those in Easley than in
       Patterson. Defendant claims that the factors identified by the Patterson court
       support a finding that he was in custody during the interrogation.

¶ 59       Upon review, we find defendant’s attempts to distinguish this case from
       Patterson to be unavailing. For example, defendant distinguishes the location of his
       interrogation—a small holding cell containing a desk and two chairs—from the
       “comfortable office setting in Patterson.” The testimony in Patterson was that the
       defendant was interviewed in Irvin’s office, which contained a desk, three chairs, a
       credenza, and a filing cabinet. 146 Ill. 2d at 448. We cannot say that the addition of
       another chair, a credenza, and a filing cabinet established that the office in
       Patterson was a “comfortable office setting” when compared with the health care
       holding tank in this case. There is no evidence concerning the “comfort” of either
       the interview setting in Patterson or in this case, and we decline to find the two
       locations significantly different in terms of “comfort” in the absence of some
       evidence supporting that characterization.

¶ 60        Defendant also points to the fact that, unlike the investigator in Patterson,
       Officer Snyder was dressed in uniform with his badge and patches on display. We
       attribute no significance to this difference, as being around an officer in a uniform,
       with a badge and patches on display, would be within the normal course of daily
       life for defendant. As the Court observed in Howes v. Fields, 565 U.S. ___, ___,
       132 S. Ct. 1181, 1191 (2012), “[f]or a person serving a term of incarceration, ***
       the ordinary restrictions of prison life, while no doubt unpleasant, are expected and
       familiar and thus do not involve the same ‘inherently compelling pressures’ that are
       often present when a suspect is yanked from familiar surroundings in the outside
       world and subjected to interrogation in a police station. [Citation.]”

¶ 61      Defendant also claims that there was nothing voluntary about defendant’s
       questioning, as Officer Snyder personally went to defendant’s cell, placed him in
       handcuffs, and “marched” him to the health care unit.




                                               - 18 -
¶ 62       We first point out that this depiction of defendant’s interview is not borne out
       by the record. At the hearing on defendant’s motion to suppress, the assistant
       State’s Attorney asked Officer Snyder, “[w]hen you take somebody out of their
       regular cell to go to an interview room like this, are they in custody the entire
       time?” The assistant State’s Attorney also asked, “[w]hen you take somebody from
       their cell to anywhere else, say to the shower or to the exercise area, are they in
       cuffs as well?” Although the assistant State’s Attorney used the word “you” in her
       questions, it is not clear from the record whether the use of the word “you” was in a
       generic sense concerning prison procedure or was specifically referring to Officer
       Snyder in the context of his interview with defendant. Nor was it clear from Officer
       Snyder’s testimony whether he personally brought defendant to the health care
       holding tank.

¶ 63       In any event, we find nothing inherently coercive in the identity of the person
       bringing defendant to his interview with Officer Snyder. Moreover, there is no
       evidence or testimony that defendant was “marched” to the health care unit. In fact,
       there is no testimony concerning the circumstances surrounding defendant’s
       transfer from his cell to his interview with Officer Snyder other than the testimony
       that defendant was in handcuffs when he was taken out of his cell.

¶ 64       In addition, the fact that defendant was in handcuffs when he was brought to his
       interview with Officer Snyder does not establish that defendant was in custody.
       Like the defendant in Patterson, defendant in this case was housed in segregation,
       in the most restrictive place in prison, and was placed in handcuffs whenever he
       was taken from his cell to any other place in the prison, such as the shower or the
       exercise area. As in Patterson, the fact that defendant was escorted to the interview
       in handcuffs did not place any greater burden on his freedom than when defendant
       was taken anywhere else in the prison.

¶ 65       Defendant also maintains that in Patterson, the investigator could not discipline
       the defendant for refusing to answer questions, while defendant in this case could
       have been disciplined for failing to cooperate with Officer Snyder. Defendant
       claims that he would have been guilty of the offense of “impeding or interfering
       with an investigation” if he refused to answer Officer Snyder’s questions.

¶ 66       Here too, defendant’s attempts to distinguish Patterson must fail. In Patterson,
       the defendant also could have received a ticket for refusing to speak with Irvin, but



                                              - 19 -
       Irvin himself had no power to impose such a disciplinary measure. In this case,
       Officer Snyder testified that he knew “because of the situation” that defendant was
       going to receive an offender disciplinary report or ticket, but there was no
       testimony that Officer Snyder had any involvement in that discipline or had the
       power to issue a ticket.

¶ 67        Defendant also asserts that it is significant that Officer Snyder kept him
       handcuffed during the entire interview. Defendant claims that although this court
       initially discounted that consideration in Patterson, the court in Easley relied on
       that fact as evidence that the defendant was in custody.

¶ 68       Although the court in Easley considered the fact that the defendant was
       handcuffed during his interview as evidence that the defendant was in custody,
       Easley did not hold that fact to be dispositive, nor did Easley hold that fact to be per
       se evidence that an inmate is in custody. Rather, the Easley court considered the
       fact that the defendant was handcuffed, along with the other factual circumstances,
       in finding that the defendant was in custody. With regard to the handcuffs, the
       Easley court noted that in contrast to the defendant in Patterson, Easley was not in
       segregation at the time of his interview, so Easley’s freedom of movement was not
       increased as a result of his interview. Further, the Easley court observed that the
       defendant remained in handcuffs and was “neither physically capable of leaving the
       office nor permitted to leave until the officers had completed questioning him, both
       of which circumstances support a finding that defendant was in custody.” 148 Ill.
2d at 302.

¶ 69       Here, in contrast, defendant was handcuffed whenever he was transported
       within the prison, and there was no testimony, nor did defendant allege, that he
       asked for his handcuffs to be removed during the interview. There also was no
       testimony or evidence that defendant was not permitted to leave until Officer
       Snyder had finished questioning him. In fact, Officer Snyder testified at the hearing
       on defendant’s motion to suppress that his questioning of defendant was “just an
       interview” and defendant was “free to leave at any time.” Moreover, as the
       appellate court observed, it was reasonable for Officer Snyder to restrain defendant
       during his interview in light of the safety risk Officer Snyder faced, given that
       Officer Snyder was alone in interviewing defendant concerning his alleged battery
       of another officer.




                                                - 20 -
¶ 70       Defendant next claims that the intentions of the officer and the focus of the
       investigation also favor the conclusion that he was in custody. In contrast to
       Patterson, where the investigator was attempting to determine whether the
       defendant feared for his safety, Officer Snyder testified that the purpose of the
       interview was to determine whether defendant would admit or deny that he had
       assaulted Officer Davis. There were no other suspects, so defendant was the focus
       of the investigation.

¶ 71       While defendant was the focus of the investigation in this case, we do not find
       that factor requires a finding that defendant was in custody. Patterson explained
       that it is the element of coercion rather than the mere focus of an investigation that
       calls Miranda safeguards into play. 146 Ill. 2d at 458.

¶ 72       An example of coercion is set forth in Easley, where the defendant was
       questioned for a second time by two investigators, who were joined by a deputy
       director during the questioning. The Easley court noted that:

             “Defendant was the subject of intense scrutiny by the investigators. At the
          suppression hearing, [Investigator] Read testified that he told defendant that he
          was considered a prime suspect during the second interrogation and [Deputy
          Director] Long also indicated the same to defendant in the statement he made to
          him during the questioning ***.” Easley, 148 Ill. 2d at 303.

       Further, after Easley invoked his right to remain silent and refused to speak to
       investigators Read and Brubaker, Deputy Director Long nonetheless spoke with
       Easley and “not only told him that he had been identified as one of the murderers,
       but that if convicted of the crime, he was subject to being put to death.” (Emphases
       in original.) Id. at 305. The Easley court held that Long’s statement was made in an
       obvious effort to persuade the defendant to make a statement. Id. at 304-05.

¶ 73       Here, in contrast, the interview of defendant was not coercive. The interview
       with defendant was his first interview. There were no other officers present when
       defendant was interviewed. Officer Snyder testified that he put no pressure on
       defendant to answer in a certain way and did not tell defendant that he could not
       leave unless he confessed. There was no evidence that Officer Snyder made any
       statements in an attempt to persuade defendant to make a statement. There was no
       evidence that defendant refused to speak. When questioning defendant, Officer




                                               - 21 -
       Snyder was not aware of any charges against defendant outside of prison
       concerning the incident with Officer Davis.

¶ 74      Finally, defendant claims that the length of his questioning, 15 minutes, was
       longer than the 10-minute questioning of the defendant in Patterson.1 We find this
       time difference to be insignificant and insufficient to distinguish this case from
       Patterson.

¶ 75       Based upon our examination of all the circumstances surrounding Officer
       Snyder’s questioning of defendant, we find that defendant was not in custody and
       was not coerced into incriminating himself during his interview with Officer
       Snyder. A reasonable man in defendant’s position would not have thought that his
       will was being subjected to that of Officer Snyder. Because defendant was not in
       custody, the concerns underlying Miranda were not present in this case.

¶ 76       The trial court therefore did not err when it denied defendant’s motion to
       suppress. Absent any error, there could be no plain error requiring the appellate
       court to address defendant’s forfeited claim that he was entitled to Miranda
       warnings prior to his interview with Officer Snyder. Consequently, we deny
       defendant’s request for cross-relief and find that the appellate court properly
       affirmed the trial court’s denial of defendant’s motion to suppress.

¶ 77       In sum, we find that defendant was properly sentenced as a Class X offender
       under section 5-4.5-95(b). For that reason, we reverse that portion of the appellate
       court’s order vacating defendant’s sentence and remanding for resentencing. We
       affirm the trial court’s sentence in this case.

¶ 78      With regard to defendant’s request for cross-relief, we affirm the appellate
       court’s order, which affirmed the trial court’s order denying defendant’s motion to
       suppress.




           1
            At the hearing on defendant’s motion to suppress, Officer Snyder could not recall the
       exact length of his interview with defendant, although he testified that it was closer to 10
       minutes than 30 minutes. Officer Snyder’s investigational review report indicated that the
       interview lasted 15 minutes.




                                                 - 22 -
¶ 79      Appellate court judgment affirmed in part, reversed in part.

¶ 80      Circuit court judgment affirmed.


¶ 81      JUSTICE FREEMAN, dissenting:

¶ 82       Defendant’s principal argument for cross-relief is that the trial court erred in
       denying his motion to suppress his admission to assaulting an officer because he
       was subjected to a custodial interrogation without being given his Miranda rights. I
       agree and would grant the cross-relief defendant requests. The majority concludes
       that, under the circumstances of this case, Miranda warnings were not required and
       there was no error by the trial court. The majority reaches this conclusion by
       determining that defendant was not in custody. I believe this conclusion to be
       clearly erroneous. I would find reversible error in the trial court’s denial of
       defendant’s motion to suppress. For this reason, I cannot join that part of the
       majority opinion and, therefore, must respectfully dissent.

¶ 83       As I previously observed in my dissent in Patterson, the procedural safeguards
       of Miranda warnings did not develop in contemplation of the prison inmate being
       questioned concerning an offense during his incarceration. They developed,
       instead, in response to the need to protect the fifth amendment rights of persons
       previously at liberty, cut off from the outside world, and placed in a
       police-dominated environment. See Miranda v. Arizona, 384 U.S. 436 (1966).
       Thus, the traditional Miranda formulation does not lend itself to easy application in
       prisoner interrogation cases. Patterson, 146 Ill. 2d at 461 (Freeman, J., dissenting,
       joined by Clark, J.).

¶ 84       Although I recognize that Miranda clearly is not implicated in every prison
       inmate interrogation situation (see, e.g., Illinois v. Perkins, 496 U.S. 292 (1990)),
       nevertheless, the inmate, like his unincarcerated counterpart, may be subjected to
       criminal penalty based upon his incriminating statements. Therefore, I remain firm
       in my conviction that the prison inmate’s fifth amendment rights should be no less
       vigorously protected.

¶ 85      In order for Miranda warnings to be required, the suspect must be in custody.
       Given the peculiar nature of the prison setting, every inmate is literally “in




                                              - 23 -
       custody.” Thus, it is apparent that the test for Miranda in the prison setting requires
       that some special attention be given to the particular circumstances of each case.
       The relevant inquiry is whether a reasonable person in the inmate’s position would
       have understood himself to be in custody. Howes v. Fields, 565 U.S. ___, ___, 132
S. Ct. 1181, 1189 (2012); Leviston v. Black, 843 F.2d 302, 304 (8th Cir. 1988).

¶ 86       Defendant states that this court has addressed the application of Miranda to
       inmates in Patterson, where the court held that the inmate defendant was not “in
       custody” for purposes of Miranda and was not coerced into incriminating himself,
       and in Easley, where the court held that an inmate was subjected to a custodial
       interrogation for which Miranda warnings were required. Defendant argues that his
       circumstances are more analogous to Easley than to Patterson. The majority
       disagrees and discusses at length the circumstances of Patterson and Easley. Supra
       ¶¶ 46-59.

¶ 87        The majority recognizes that the determination of whether an interrogation is
       custodial requires an examination of all the circumstances surrounding the
       questioning. Patterson, 146 Ill. 2d at 454. No single factor is determinative, but
       among the factors to be considered are “the location, length, mood and mode of
       interrogation; the number of police officers present; any evidence of restraint; and
       intentions of the officers and the focus of their investigation.” Id. A trial court must
       examine and weigh those factors and then make an objective determination as to
       what a reasonable person would perceive if they were in the defendant’s position.
       Id.; supra ¶ 50. The majority then finds defendant’s argument that his case is more
       analogous to Easley than to Patterson unavailing.

¶ 88       The majority acknowledges that, unlike the investigator in Patterson who was
       dressed in civilian clothes, Officer Snyder was dressed in uniform with his badges
       and patches on display, but the majority finds this of no significance because being
       around an officer in uniform with a badge and patches on display would be the
       normal course of daily life for defendant. Supra ¶ 60.

¶ 89       The majority observes that defendant remained handcuffed during the
       interrogation and discounts the relevance of this fact on the basis that defendant did
       not ask to have the handcuffs removed. I believe that defendant was restricted as a
       result of the continued handcuffing. As I observed in Patterson, I do not believe
       that defendant’s perceived acquiescence in being so restricted negates the fact of



                                                - 24 -
       that restriction. I also note that there is no mention that Officer Snyder ever offered
       to remove the handcuffs. Additionally, although defendant was housed in
       segregation, defendant was further restricted in the interrogation than if he had
       remained in his cell where he was not handcuffed. Supra ¶ 68.

¶ 90       The majority finds it significant that there was no testimony or evidence that
       defendant was not permitted to leave until Officer Snyder had finished questioning
       him. In fact, the majority observes that Officer Snyder testified at the hearing on
       defendant’s motion to suppress that his questioning of defendant was “just an
       interview” and defendant was “free to leave at any time.” Again, I note that there is
       no mention that Officer Snyder ever relayed this to defendant. Supra ¶ 69.

¶ 91       Officer Snyder testified that he knew “because of the situation” that defendant
       was going to receive an offender disciplinary report or ticket. The majority places
       great stock in the fact that there was no testimony that Officer Snyder had any
       involvement in that discipline or had the power to issue a ticket. I do not believe
       that defendant felt any less compelled to cooperate because the investigating officer
       would not himself mete out the punishment for defendant’s uncooperative conduct.

¶ 92       Officer Snyder also testified that an interview like his interview with defendant
       occurs in the normal course of an investigation. He testified that the inmate is given
       a chance to tell his side of what happened. Officer Snyder stated that he wanted to
       find out what had been thrown on Officer Davis, for the safety of Officer Davis. I
       take this with some skepticism, as the incident took place seven days prior to the
       interrogation.

¶ 93       The majority finds that while defendant was the focus of the investigation,
       according to Patterson, it is the element of coercion rather than the mere focus of an
       investigation that calls Miranda safeguards into play. Supra ¶ 71. Even though
       Officer Snyder’s interview was framed in terms of safety concerns of an officer, it
       nonetheless elicited incriminating responses regarding the assault to an officer.
       Further, I note that subsequent to the interrogation, criminal charges were filed
       against defendant—charges, proven with the inclusion of defendant’s admission,
       that led to an enhanced sentence based on defendant’s prior convictions.

¶ 94       The majority observes that the interview with defendant was his first interview,
       there were no other officers present, Officer Snyder testified that he put no pressure




                                               - 25 -
       on defendant to answer in a certain way and did not tell defendant that he could not
       leave unless he confessed, there was no evidence that defendant refused to speak,
       and Officer Snyder was not aware of any charges against defendant outside of
       prison concerning the incident with Officer Davis. Supra ¶ 73.

¶ 95       The majority concludes that after examination of all the circumstances
       surrounding Officer Snyder’s questioning of defendant, defendant was not in
       custody and was not coerced into incriminating himself during the interview with
       Officer Snyder. The majority holds that because defendant was not in custody, the
       concerns underlying Miranda were not present. Supra ¶ 75. I disagree.

¶ 96       There are some facts that might tend to support a finding that Miranda was not
       implicated: the location of the interview (in a room with a desk, chairs, and
       credenza) and the length of the interview (somewhere closer to 10 minutes than 30
       minutes). However, the facts that support a finding that Miranda warnings were
       necessary are that (1) defendant was the focus of the interrogation, (2) Officer
       Snyder was in uniform, (3) the purpose included the questioning of defendant
       concerning the alleged battery of Officer Davis, (4) defendant was handcuffed
       during the interview and thus was restricted to a greater extent than he was while in
       his cell, (5) there is no evidence that defendant was aware that he could leave at any
       time, and (6) defendant could have been penalized for his failure to cooperate.
       Finally and most importantly, Officer Snyder specifically elicited an incriminating
       response, which the State used against defendant at trial. Unlike Patterson, where
       the investigator scrupulously limited his questioning to prisoner safety concerns
       and “the defendant did not comment on the events of the day,” Officer Snyder
       asked defendant “if he actually threw this liquid concoction *** on correctional
       officer Jody Davis.” Officer Snyder testified that defendant “said he did.”
       Furthermore, the State, during closing argument, emphasized that defendant
       confessed to the crime.

¶ 97       Armed with defendant’s confession, the State obtained a conviction for which
       defendant received a six-year sentence that runs consecutively with his current term
       of incarceration. I believe the erroneous admission of defendant’s confession
       deprived defendant of a substantial right, which affected the fairness of his trial and
       undermined the integrity of the judicial process. Consequently, the second prong of
       plain error review is satisfied.




                                               - 26 -
¶ 98         I would hold that the interrogation of defendant in a police-dominated
        atmosphere, focusing on defendant and inquiring about the incident giving rise to
        criminal charges, without informing him of his rights, dishonored the fifth
        amendment privilege Miranda was designed to safeguard. I believe a reasonable
        person in defendant’s position would have understood himself to be in custody. The
        fifth amendment guarantee against compulsory self-incrimination must be
        carefully guarded and must not be unnecessarily compromised.

¶ 99       For the reasons stated, I would reverse the trial court’s denial of defendant’s
        motion to suppress.

¶ 100      JUSTICE BURKE joins in this dissent.




                                              - 27 -